DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-10, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0174952 A1 hereinafter referred to as “Kim”).
	With respect to claim 1, Park discloses, in Figs.21-30, a method for manufacturing a display device, the method comprising: providing an electronic component (DVR1) comprising a plurality of bumps (BMP1); providing first adhesive (NCF) members between the plurality of bumps (BMP1) (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1); providing a display panel (DPS) comprising a plurality of signal pads (PD1); aligning the electronic component (DVR1) and the display panel (DPS) so that the plurality of bumps (BMP1) and the plurality of signal pads (PD1) respectively correspond to each other (see Figs.21, 25, Par.[0120]-[0125] wherein first pad PD1 of display panel substrate DPS corresponding to BMP1 is disclosed); and applying ultrasonic waves and a pressure to the plurality of bumps (BMP1) and the plurality of signal pads (PD1) to bond the plurality of bumps (BMP1) to the plurality of signal pads (PD1), wherein, in the providing the first adhesive members (NCF), at least a portion of a top surface of each of the plurality of bumps (BMP1) is exposed between the first adhesive members (NCF) (see Fig.25, wherein upper surface of bump BMP1 is exposed from adhesive NCF is shown; see Par.[0070] and [0195] wherein bumps BMP and the pads PD may be connected by an ultrasonic bonding process; that is, the ultrasonic bonding process may be performed in such a manner that the bumps BMP and the pads PD may be disposed to contact each other and then be connected to each other by applying pressure and ultrasonic waves thereto).
With respect to claim 2, Park discloses, in Figs.21-30, the method, wherein, in the providing the first adhesive members (NCF), the top surface of each of the plurality of bumps (BMP1) is exposed between the first adhesive members (NCF) (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1; see Fig.25, wherein upper surface of bump BMP1 is exposed from adhesive NCF is shown).
With respect to claim 3, Park discloses, in Figs.21-30, the method, wherein, in the providing the first adhesive members (NCF), each of the plurality of bumps (BMP1) does not overlap each of the first adhesive members (NCF) in a plan view (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1; see Fig.25, wherein bump BMP1 and adhesive NCF do not overlap in vertical direction of plan view).
With respect to claim 4, Park discloses, in Figs.21-30, the method, wherein, in the providing the first adhesive members (NCF), each of the first adhesive members (NCF) is provided to protrude between the plurality of bumps (BMP1) (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1; see Fig.25, wherein adhesive NCF protrude downwardly).
With respect to claim 6, Park discloses, in Figs.21-30, the method, wherein, in the bonding the plurality of bumps (110) to the plurality of signal pads (310), heat is applied to the plurality of bumps (110) and the plurality of signal pads (310) (see Par.[0077] wherein non-conductive film NCF may include a polymeric material which is capable of flowing by heat (e.g., capable of flowing when heated) and heat may cause the non-conductive film NCF to flow when the heat is applied in conjunction with ultrasonic waves during the ultrasonic bonding of the bumps BMP and the pads PD. When the non-conductive film NCF is moved by the heat, the non-conductive film NCF may fill a different region from the region where the bumps BMP and the pads PD are connected during the ultrasonic bonding process of the bumps BMP and the pads PD).
With respect to claim 8, Park discloses, in Figs.21-30, he method of claim 1, further comprising providing second adhesive members/(portion of adhesive exclusively between pads PD1) (NCF) between the plurality of signal pads (PD1).
With respect to claim 9, Park discloses, in Figs.21-30, the method, wherein, in the providing the second adhesive members/(portion of adhesive exclusively between pads PD1) (NCF), at least a portion of the top surface of each of the plurality of signal pads (PD1) is exposed between the second adhesive members.
With respect to claim 10, Park discloses, in Figs.21-30, the method, wherein, in the providing the second adhesive members/(portion of adhesive exclusively between pads PD1) (NCF), the top surface of each of the plurality of signal pads (PD1) is exposed between the second adhesive members.
With respect to claim 14, Park discloses, in Figs.21-30, a method for manufacturing a display device, the method comprising: providing an electronic component (DVR1) comprising a plurality of bumps (BMP1); providing a display panel (DPS) comprising a plurality of signal pads (PD1); providing first adhesive members (NCF) between the plurality of bumps (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1); aligning the electronic component (DVR1) and the display panel (DPS) so that the plurality of bumps (BMP1) and the plurality of signal pads (PD1) respectively correspond to each other; and applying ultrasonic waves and a pressure to bond the plurality of bumps (BMP1) to the plurality of signal pads (PD1), wherein, in the providing the first adhesive members (NCF), each of the first adhesive members (NCF) does not overlap at least a portion of each of the plurality of bumps (BMP1) in a plan view.
With respect to claim 15, Park discloses, in Figs.21-30, the method, wherein, in the providing the first adhesive members (NCF), each of the first adhesive members (NCF) does not overlap each of the plurality of bumps (BMP1) in the plan view (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1; see Fig.25, wherein upper surface of bump BMP1 is exposed from adhesive NCF is shown).
With respect to claim 16, Park discloses, in Figs.21-30, the method, wherein, in the providing the first adhesive members (NCF) to the electronic component (DVR1), each of the first adhesive members (NCF) is provided to protrude between the plurality of bumps (PD1) (see Figs.21, 25, Par.[0115]-[0176] wherein region between the first bumps BMP1 and the first pads PD1 may be filled with the non-conductive film NCF, which may connect the display panel PNL to the first driver DVR1; see Fig.25, wherein adhesive NCF protrude downwardly).
With respect to claim 18, Park discloses, in Figs.21-30, the method, further comprising providing second adhesive members/(portion of adhesive exclusively between pads PD1) (NCF) between the plurality of signal pads (PD1), wherein, in the providing of the second adhesive members (NCF), each of the second adhesive members does not overlap each of the plurality of signal pads or overlaps each of the plurality of signal pads in the plan view.
Claims 1-2, 5-10, 12-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paik et al. (US 2012/0118480 A1 hereinafter referred to as “Paik”).
With respect to claim 1, Paik discloses, in Figs.1A and 2-3, a method for manufacturing a display device, the method comprising: providing an electronic component (100) comprising a plurality of bumps (110) (see Par.[0070] wherein electronic component 100 with electrode bumps 110 are disclosed); providing first adhesive members (400) between the plurality of bumps (110) (see Par.[0049]-[0054] wherein anisotropic conductive adhesive 400 containing an insulating thermosetting polymer resin and conductive metal particles  around bumps 110 is disclosed); providing a display panel (300) comprising a plurality of signal pads (310) (see Par.[0072] wherein second electronic component 300 such that display module electronic component with its electrodes bump 310 respectively are disclosed; see Par.[0005]-[0006] wherein anisotropic conductive adhesives having these advantages are widely used in electronic components applications such as smart cards, liquid crystal displays (LCD), plasma display panels (PDP), display packaging of organic light emitting diodes, computers, portable telephones, communication systems and in display module mounting technologies for outer lead bonding (OLB) when connecting a flexible substrate to a glass substrate and for bonding the flexible substrate with a printed circuit board (PCB)); aligning the electronic component (100) and the display panel (300) so that the plurality of bumps (110) and the plurality of signal pads (310) respectively correspond to each other; and applying ultrasonic 
With respect to claim 2, Paik discloses, in Figs.1A and 2-3, the method, wherein, in the providing the first adhesive members (400), the top surface of each of the plurality of bumps (110) is exposed between the first adhesive members (see Fig.3, wherein lower surface of bumps is not covered by adhesive).
With respect to claim 5, Paik discloses, in Figs.1A and 2-3, the method, further comprising drying or partially curing the first adhesive members between the providing the first adhesive members and the aligning the electronic component and the display panel (see Par.[0037], [0067], [0076] wherein a method of interconnecting electronic components using an anisotropic conductive adhesive for ultrasonic wave adhesion includes by applying ultrasonic vibration and pressure to the laminate, curing or melting the polymer resin contained in the anisotropic conductive adhesive by self-heating of the polymer resin according to the plastic deformation, and melting adhesive particles contained in the anisotropic conductive adhesive).
With respect to claim 6, Paik discloses, in Figs.1A and 2-3, the method, wherein, in the bonding the plurality of bumps (110) to the plurality of signal pads (310), heat is applied to the plurality of bumps (110) and the plurality of signal pads (310) (see Par.[0054], [0079]-[0080] wherein the adhesive particles 410 between two connection electrodes 110 and 310 of the electronic components, which are connection targets, are melted by the heat that is generated from the anisotropic conductive adhesive 400, and are welded in surface contact with the connection electrodes 110 and 310).
With respect to claim 7, Paik discloses, in Figs.1A and 2-3, the method, wherein each of the first adhesive members (400) is a thermosetting adhesive member, and in the bonding the plurality of bumps (110) to the plurality of signal pads (310), heat is applied to the first adhesive members (400) (see Par.[0026]-[0027], [0034], [0037]-[0039], [0048] and [0058] wherein the anisotropic conductive adhesive of the present invention, the insulating polymer resin may be a thermosetting polymer resin or a thermoplastic polymer resin).
With respect to claim 8, Paik discloses, in Figs.1A and 2-3, the method, further comprising providing second adhesive members (400) between the plurality of signal pads (310) (see Par.[0072] wherein second electronic component 300 such that display module electronic component with its electrodes bump 310 respectively are disclosed).
With respect to claim 9, Paik discloses, in Figs.1A and 2-3, the method, wherein, in the providing the second adhesive members (400), at least a portion of the top surface of each of the plurality of signal pads (310) is exposed between the second adhesive members (400) (see Par.[0072] wherein second electronic component 300 such that display module electronic component with its electrodes bump 310 respectively are disclosed).
With respect to claim 10, Paik discloses, in Figs.1A and 2-3, the method, wherein, in the providing the second adhesive members (400), the top surface of each of the plurality of signal pads (310) is exposed between the second adhesive members (400) (see Par.[0072] wherein second electronic component 300 such that display module electronic component with its electrodes bump 310 respectively are disclosed).
With respect to claim 12, Paik discloses, in Figs.1A and 2-3, the method, wherein one of the first adhesive members (400) and the second adhesive members (400) comprises a main material (430), and a remaining one of the first adhesive member (400) and the second adhesive member comprises a curing agent which curing-reacts with the main material (see Par.[0026]-[0031], [0034], [0037]-[0040], [0047]-[0048], [0051]-[0052], [0058]-[0060], [0067], [0074], [0076] wherein in addition to anisotropic conductive adhesive of the present invention, the insulating polymer resin (430) may be cured (i.e. involving curing agent) thermosetting polymer resin or a thermoplastic polymer resin).
With respect to claim 13, Paik discloses, in Figs.1A and 2-3, the method, wherein, in the applying the ultrasonic waves and the pressure to bond the plurality of bumps (110) to the plurality of signal pads (310), the main material and the curing agent are mixed with each other (see Par.[0026]-[0031], [0034], [0037]-[0040], [0047]-[0048], [0051]-[0052], [0058]-[0060], [0067], [0074], [0076] wherein in addition to anisotropic conductive adhesive of the present invention, the insulating polymer resin (430) may be cured (i.e. involving curing agent) thermosetting polymer resin or a thermoplastic polymer resin).
With respect to claim 14, Paik discloses, in Figs.1A and 2-3, a method for manufacturing a display device, the method comprising: providing an electronic component (100) comprising a plurality of bumps (110) (see Par.[0070] wherein electronic component 100 with electrode bumps 110 are disclosed); providing a display panel (300) comprising a plurality of signal pads (310) (see Par.[0072] wherein second electronic component 300 such that display module electronic component with its electrodes bump 310 respectively are disclosed; see Par.[0005]-[0006] wherein anisotropic conductive adhesives having these advantages are widely used in electronic components applications such as smart cards, liquid crystal displays (LCD), plasma display panels (PDP), display packaging of organic light emitting diodes, computers, portable telephones, communication systems and in display module mounting technologies for outer lead bonding (OLB) when connecting a flexible substrate to a glass substrate and for bonding the flexible substrate with a printed circuit board (PCB)); providing first adhesive members (400) between the plurality of bumps (110) (see Par.[0049]-[0054] wherein anisotropic conductive adhesive 400 containing an insulating thermosetting polymer resin and conductive metal particles  around bumps 110 is disclosed); aligning the electronic component and the display panel (300) so that the plurality of bumps (310) and the plurality of signal pads (110) respectively correspond to each other; and applying ultrasonic waves and a pressure to bond the plurality of bumps (110) to the plurality of signal pads (310), wherein, in the providing the first adhesive members (400), each of the first adhesive members (400) does not overlap at least a portion of each of the plurality of bumps (100) in a plan view (see Fig.3, wherein lower surface of bumps is not covered by adhesive; see Par.[0037] wherein a method of interconnecting electronic components using an anisotropic conductive adhesive for ultrasonic wave adhesion includes by applying ultrasonic vibration and pressure to the laminate, curing or melting the polymer resin contained 
With respect to claim 15, Paik discloses, in Figs.1A and 2-3, the method, wherein, in the providing the first adhesive members (400), each of the first adhesive members (400) does not overlap each of the plurality of bumps (110) in the plan view (see Fig.3, wherein lower surface of bumps is not covered by adhesive).
With respect to claim 17, Paik discloses, in Figs.1A and 2-3, the method, further comprising drying or partially curing the first adhesive members (400) between the providing of the first adhesive members (400) to the electronic component (100) and the aligning of the electronic component (100) and the display panel (300).
With respect to claim 18, Paik discloses, in Figs.1A and 2-3, the method, further comprising providing second adhesive members/(adhesive 400 portion between bumps 110) between the plurality of signal pads (110), wherein, in the providing of the second adhesive members/(adhesive 400 portion over region between bumps 110), each of the second adhesive members does not overlap each of the plurality of signal pads (310) or overlaps each of the plurality of signal pads in the plan view (see Fig.3, wherein adhesive portion between bumps 110 and over region between bumps is shown).
With respect to claim 19, Paik discloses, in Figs.1A and 2-3, the method, wherein each of the first adhesive members (400) is provided so as not to protrude between the plurality of bumps.
With respect to claim 20, Paik discloses, in Figs.1A and 2-3, the method, wherein each of the plurality of bumps (110) has a thickness greater than a thickness of each of the plurality of signal pads (310) (see Fig.1A, wherein thickness of 310 is lower than that of 110), each of the first adhesive members comprises a main material, and each of the second adhesive members comprises a curing agent which curing-reacts with the main material (see Par.[0026]-[0031], [0034], [0037]-[0040], [0047]-[0048], [0051]-[0052], [0058]-[0060], [0067], [0074], [0076] wherein in addition to anisotropic conductive adhesive of the present invention, the insulating polymer resin (430) may be cured (i.e. involving curing agent) thermosetting polymer resin or a thermoplastic polymer resin).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, cited prior art of record teach, either alone or in combination, all the claimed limitations of claims 1, and 14.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818